Citation Nr: 0835405	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  91-35 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, status post 
lumbar fusion with intact hardware, for the time period from 
September 13, 2001 to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active military service from September 1978 
to September 1982.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that granted a 100 percent temporary total rating 
for the veteran's service-connected lumbar spine disability 
of lumbosacral strain under the provisions of 38 C.F.R. § 
4.29 from April 23, 1990; a scheduler 20 percent rating was 
restored from June 1, 1990.
 
In a September 2004 rating decision, the RO recharacterized 
the veteran's service-connected lumbar spine disability as 
degenerative disc disease of the lumbar spine, status post 
lumbar fusion with intact hardware and assigned a 40 percent 
rating, effective June 1, 1990.

The veteran testified before a hearing officer at the RO in 
April 1992 and before the undersigned Veterans Law Judge in 
June 2000.  Transcripts of those hearings have been 
associated with the claims folder.

The case was remanded to the RO for additional development in 
September 2000.  
In January 2003, the Board undertook additional development 
of the claim on appeal pursuant to the provisions of 38 
C.F.R. § 19.9 (2002) and Board procedures then in effect.  In 
September 2003, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for completion of the 
actions requested.

In a February 2005 brief, the veteran's representative argued 
that a separate rating should be granted for degenerative 
disc disease of the thoracic spine.  This issue has not been 
addressed by the RO and is referred for appropriate action.

In a March 2005 decision, the Board determined that the 
criteria for a rating in excess of 40 percent for the 
veteran's service-connected lumbar spine disability were not 
been met for the time period from June 1, 1990, to September 
12, 2001.  The issue of entitlement to a rating in excess of 
40 percent for degenerative disc disease of the lumbar spine, 
status post lumbar fusion with intact hardware, for the time 
period from September 13, 2001 to the present, was remanded 
for additional development. 

In a February 2008 rating decision, the RO assigned a 100 
percent temporary total rating for the veteran's service-
connected lumbar spine disability under the provisions of 38 
C.F.R. § 4.30 from September 13, 2001; a scheduler 40 percent 
rating was restored from November 1, 2002.  The RO also 
assigned a 100 percent temporary total rating for the 
veteran's service-connected lumbar spine disability under 38 
C.F.R. § 4.30 from July 23, 2003; a scheduler 40 percent 
rating was restored from August 1, 2004.  In addition, the RO 
recharacterized the veteran's service-connected lumbar spine 
disability under Diagnostic Code 5242.

Thereafter, the RO continued the denial of a rating in excess 
of 40 percent for the veteran's service-connected lumbar 
spine disability (as reflected in the June 2008 supplemental 
SOC (SSOC)), and returned the case to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected lumbar spine disability 
is manifested by chronic back pain, tenderness, abnormal 
muscle strength, muscle spasm, forward posture, severe 
limitation of motion, and degenerative disc disease, which 
does not equate to pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
including characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, little intermittent relief.  

3.  The veteran's service-connected lumbar spine disability 
is not manifested by incapacitating episodes that require bed 
rest prescribed by a physician and treatment by a physician.

4.  The veteran's service-connected lumbar spine disability 
is manifested by orthopedic manifestations consisting of 
limitation of motion that does not equate to unfavorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

For the time period from September 13, 2001 to the present, 
the criteria for a rating in excess of 40 percent for the 
degenerative disc disease of the lumbar spine, status post 
lumbar fusion with intact hardware, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293, 5295 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's increased rating claim concerning 
his service-connected lumbar spine disability was received in 
May 1990.  Thereafter, he was notified of the provisions of 
the VCAA by the AMC in correspondence dated in May 2004, 
April 2005, July 2006, and October 2006.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a SSOC was issued in June 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in October 
2006.

For the veteran's increased-compensation claims, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In this case, the May 2004, April 2005, July 2006, and 
October 2006 letters informed the veteran of the necessity of 
providing evidence demonstrating a worsening or increase in 
severity of his lumbar spine disability.  However, the Board 
notes that these letters did not provide the exact rating 
criteria necessary for entitlement to a higher disability and 
did not notify the claimant that he could provide medical or 
lay evidence demonstrating the effect that worsening or 
increase in severity of the disability has on his employment 
and daily life.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial; once an 
error is identified, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish his 
increased rating claim.  In multiple written statements of 
record as well as in private treatment records and VA 
examination reports, the veteran has specifically discussed 
the daily physical restrictions and employment limitations 
resulting from his service-connected lumbar spine disability.  
The veteran was also informed of the exact test results 
needed for an increased evaluation for his lumbar spine 
disability in connection with the current appeal in the 
October 2004 SSOC and June 2008 SSOC.  Consequently, actual 
knowledge is established by statements or actions by the 
claimant that demonstrates an awareness of what was necessary 
to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant private and VA 
treatment records pertaining to his claim have been obtained 
and associated with his claims file.  He has also been 
provided with multiple VA medical examinations to assess the 
current state of his service-connected lumbar spine 
disability.  In a June 2008 statement, the veteran 
specifically indicated that he had no more evidence to submit 
regarding this claim.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

For the time period from September 13, 2001 to the present, 
excluding the periods the veteran was assigned a temporary 
total evaluation under 38 C.F.R. § 4.30, the veteran's lumbar 
spine disability has been rated as 40 percent disabling under 
Diagnostic Code 5295 and then Diagnostic Code 5242.


5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 



General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate DC. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

Factual Background

Private treatment notes dated in September 2001 from F.T., 
M.D at St. John Medical Center indicate that the veteran 
underwent surgery for his service-connected lumbar spine 
disability on September 13, 2001.  In a September 2001 
history and physical report, the veteran complained of severe 
back pain with radiation to his lower extremities as well as 
intermittent numbness of the left leg in the L5 distribution, 
following an occupational injury while employed as a bus 
driver.  X-ray findings revealed central herniated disc and 
degenerative changes as well as internal disc disruption at 
L3-4, L4-5, and L5-S1.  A September 2001 operative report 
listed preoperative and postoperative diagnoses of 
degenerative disc disease and central herniated disc with 
lumbar stenosis at L3-4, L4-5, and L5-S1.  Bilateral L3-4, 
L4-5, and L5-S1 laminotomies, foraminotomies, and 
diskectomies for decompression, a posterior lumbar interbody 
fusion at L3-4, L4-5, and L5-S1, and posterior spinal fusion 
from L3 to the sacrum with M-8 instrumentation as well as 
right iliac crest bone graft were performed.

An October 2001 treatment record from St. John Medical Center 
notes detailed that the veteran suffered from an acute 
exacerbation of back pain.  Private treatment records dated 
from October 2001 from F.T., M.D., apparently prepared to 
support the veteran's worker's compensation claim, detail 
postoperative lumbar spine treatment.  A December 2001 
treatment note revealed findings of normal gait; on range of 
motion he could flex so as to nearly touch his toes as well 
as hyperextend, and intact neurological findings on motor and 
sensory examination.  X-ray findings dated in January 2002 
showed excellent spine alignment, hardware position, and 
fusion progression.  In January 2002, the veteran exhibited a 
mildly antalgic gait and complained of back pain.  

In a January 2002 VA examination report, the veteran 
complained of back pain with no radiation to legs after 
surgery.  He indicated that he could not lift objects or 
stand for long periods, was not able to bend or walk any 
distance, and had not worked since March 2001.  Objective 
physical examination revealed no spasm or weakness.  There 
was tenderness in sciatic notches, and all movements were 
painful.  There was no fixed deformity.  Musculature of the 
back was normal.  His posture demonstrated a stoop of 15 
degrees forward.  There was intact motor function, and normal 
and symmetrical reflexes.  Sensory function was noted to be 
slightly decreased on the lateral side of the right thigh 
with positive straight leg raising on the right side at 75 
degrees.  Range of motion findings of the lumbosacral spine 
were listed as forward flexion to 70 degrees (90 degrees with 
pain), backward extension to 20 degrees; right lateral 
flexion to 25 degrees with pain; left lateral flexion to 35 
degrees; right rotation to 40 degrees; and left lateral 
rotation to 45 degrees.  X-ray findings revealed 
interpedicular screw device from L3 down to S1 with 
transverse bar at the level of L3-L4 and disc spacers at L3-
4, L4-5, and L5-S1.  The examiner diagnosed degenerative disc 
disease of the lumbosacral spine, status post lumbar 
diskectomy with fusion, with mild to moderate functional loss 
due to pain.

In additional private treatment records dated in July 2002 
from F.T., M.D., the veteran complained of slight back pain 
and constant stiffness with no numbness in a July 2002 
treatment record.  Physical findings were noted as slightly 
decreased lumbar spine range of motion, broad-based gait, 
good progression of bony fusion on X-ray, and intact 
neurological findings on motor and sensory examination.  A 
September 2002 Functional Capacities Evaluation Summary noted 
that the veteran could perform the essential job functions of 
a bus operator.  In a treatment note dated on October 30, 
2002, the veteran indicated that he felt ready to get back to 
work. 

As noted above, the RO assigned a 100 percent temporary total 
rating for the veteran's service-connected lumbar spine 
disability under the provisions of 38 C.F.R. § 4.30 from 
September 13, 2001; a scheduler 40 percent rating was 
restored from November 1, 2002.  

A December 2002 emergency room treatment record from 
Southeast Missouri Hospital listed an impression of 
exacerbation of chronic pain syndrome with complaints of low 
back pain.  Physical examination findings were noted as 
equivocal straight leg testing results, no reflex 
abnormalities, and palpatory discomfort in the paralumbar 
region.  

A May 2003 treatment record from St. John Medical Center 
notes detailed that the veteran suffered from an exacerbation 
of back pain.  

In additional private treatment records dated from May 2003 
to January 2004 from E.G.F., M.D., detail surgical and 
postoperative lumbar spine treatment.  In a May 2003 
statement, the physician indicated that the veteran was not 
displaying neurologic features but was having ongoing pain 
secondary to a nonunion at the bottom of these L5-S1 levels.  
A  July 2003 myelogram revealed a non-union at L5-S1 combined 
with spinal stenosis at L2-3 above his instrumentation.  A 
July 2003 operative note listed preoperative and 
postoperative diagnoses of severe spinal stenosis at L2-3 
above L3 to sacralization as well as nonunion at L5-S1 with 
multiple surgical procedures performed including extraction 
and replacement of fusion instrumentation and decompressive 
laminectomy at L2-L3 levels.  In a January 2004 treatment 
note, the physician noted that the veteran continued to be 
temporarily totally disabled and also had continuing 
recovering dysesthesia after his superior impingement that 
was decompressed thoroughly. 

In a June 2004 VA examination report, the veteran complained 
of constant back pain with no radiating pain, weakness, or 
numbness in lower extremities.  The veteran indicated that 
surgical procedures in September 2001 and July 2003 had 
improved his back pain and relieved radiating pain and 
numbness in his lower extremities.  The veteran indicated 
that he cannot lift over 30 pounds, cannot walk long 
distances, tries to exercise daily, wears a back brace during 
the day, and uses a spinologic machine.  He further reported 
that he is never totally incapacitated but is very limited in 
his movements 10 out of every 30 days.  He has not returned 
to work since March 2001, as most jobs require prolonged 
sitting, standing, or walking.  Physical examination findings 
were noted as no bowel or bladder complaints, normal 
ambulation with spine slightly flexed, wears skeleton back 
brace, stiff lumbar spine, very tight paravertebral lumbar 
muscle spasm, and loss of normal lumbar curvature.  Range of 
motion findings of the lumbosacral spine were listed as 
forward flexion was 20 to 30 degrees; backward extension was 
less than 10 degrees; right lateral flexion was to 15 degrees 
with pain; left lateral flexion was to 30 degrees; right 
rotation and left lateral rotation were to 30 degrees.  It 
was noted that the veteran complained of pain at endpoints of 
the lumbar range of motion due to the fusion.  Neurologic 
examination findings were noted to be intact sensation, full 
muscle strength, some increased pain in lumbar spine with 
range of motion of lower extremities against resistance, and 
some pain with straight leg raising.  The examiner indicated 
that the veteran has not had any incapacitating episodes that 
required bed rest prescribed by a physician or specific 
treatment for acute exacerbation of pain.  X-ray findings 
dated in November 2003 revealed posterior fusion of L4 and L5 
with laminectomy changes at L3, L4, and L5 as well as loss of 
normal lumbar lordosis.  The examiner diagnosed degenerative 
disc disease of the lumbosacral spine, status post fusion 
with intact hardware.  The examiner also indicated that the 
veteran has chronic complaints of pain with range of motion 
limited by pain and post fusion procedure. 

The Board notes that the RO again assigned a 100 percent 
temporary total rating for the veteran's service-connected 
lumbar spine disability under 38 C.F.R. § 4.30 from July 23, 
2003; a scheduler 40 percent rating was restored from August 
1, 2004.  

In an additional private treatment note dated on August 3, 
2004 from E.G.F., M.D., it was noted that the veteran was 
unable to retain his job at Greyhound, as he needs to be able 
to lift 60 pounds repetitively and can only lift 30 pounds.  
While the veteran complained of episodic pain, he indicated 
that he had a near pain-free existence and planned on going 
back to work in coaching. 

Treatment notes dated from February 2005 to February 2006 
from Anna Jonesboro Community Hospital note continued 
findings of chronic low back pain.  A February 2006 treatment 
record characterized the veteran's back pain as acute, 
severe, and radiating.  

In a January 2007 VA examination report, the veteran 
complained of constant low back pain with radiating pain and 
numbness in his lower extremities as well as indicated that 
he had not returned to work since March 2001 due to his back 
disability.  He further reported that his symptoms were 
progressively worse since his surgeries and that he sometimes 
experiences extreme sharp pains in his low back and cannot 
walk.  The veteran noted that he has been seen several times 
in the emergency room and has been on bed rest for seven days 
out of every month with a total of 84 days in the last 12 
months.  Precipitating actions for pain included prolonged 
sitting, walking, standing, bending, or lifting as well as 
trying to get up too quickly.  The veteran complained of 
numbness in his lower extremities, decreased range of motion, 
and problems with falling during flare-ups.  It was noted 
that the veteran reported problems with the activities of 
daily living including sitting on the toilet, tying his 
shoes, and getting into the shower.   Physical examination 
findings were noted as abnormal forward posture, tenderness, 
spasm, and no ankylosis.  The examiner indicated that he was 
unable to properly access spinal motion, as the veteran 
indicated that attempts of motion would aggravate his back 
pain.  Range of motion findings of the lumbosacral spine were 
listed as forward flexion to 0 degrees; backward extension to 
0 degrees; right lateral flexion to 20 degrees with pain; 
left lateral flexion to 15 degrees with pain; right rotation 
and left lateral rotation to 0 degrees.  It was noted that 
the veteran exhibited weakness and lack of endurance during 
repetitive motion. 

Neurologic examination findings revealed normal sensory and 
motor function as well as normal reflexes.  Abnormal muscle 
strength findings were listed as 4/5 on the left and 3/5 on 
the right.  The examiner indicated that he was unable to 
perform straight leg raising testing, as the veteran would 
not lie on the examination bed due to back pain.  However, it 
was specifically noted that no peripheral nerves were 
affected.  X-ray findings revealed stable posterior fusion of 
L4 through S1 with no hardware loosening, reversal of lumbar 
lordosis, and multilevel degenerative disc disease changes at 
L2-L3, L3-L4, and L5-S1.  The examiner diagnosed degenerative 
disc disease of the lumbar spine, status post lumbar fusions 
with range of motion limited due to pain and post fusions. 

In a February 2007 VA treatment note, the examiner noted the 
veteran's complaints of chronic back pain and tenderness of 
the spine.  The veteran was issued a TENS unit in February 
2007. 

Analysis

Based on the evidence of record, criteria for a rating in 
excess of 40 percent for a herniated disc have not been met 
throughout the period of the appeal.

The veteran's lumbar spine disability is currently evaluated 
as 40 percent disabling, and that is already the maximum 
scheduler evaluation allowable under Diagnostic Codes 5292 
and 5295.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).

Evidence of record, including VA and private treatment 
records as well as multiple VA examination reports, shows 
that the veteran suffers from chronic low back pain, diffuse 
degenerative disc disease of the lumbar region, antalgic 
gait, abnormal posture, paravertebral tenderness, and muscle 
spasms.  However, evidence of record during the periods the 
veteran was not already assigned a temporary total rating 
does not show that his symptoms equate to pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy including characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of the 
diseased disc and little intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  While the veteran has 
complained of radiating pain and numbness in his lower 
extremities and exhibited objective findings of decreased 
lower extremity muscle strength, evidence of record reveals 
grossly normal neurological findings with no peripheral 
nerves affected as well as normal sensory function, motor 
function, and symmetrical reflexes.  In fact, it appears that 
the veteran was less than fully cooperative during the 
January 2007 VA medical examination, indicating his 
unwillingness to perform range of motion studies or straight 
leg raising thus preventing the examiner from obtaining 
accurate measurements of his disability.  Accordingly, the 
Board finds that the veteran's lumbar spine disability 
residuals do not warrant a rating in excess of 40 percent 
under Diagnostic Code 5293.  See 38 C.F.R. § 4.7 (2007).

The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating in excess of 40 percent.  
Other Diagnostic Codes for the lumbar spine, which might 
provide for a higher disability rating, are not applicable.  
It is not contended nor shown that the veteran's service-
connected lumbar spine disability includes symptoms of 
ankylosis or fracture of the spinal vertebra.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286 (2002).

The Board has reviewed the rating criteria in effect from 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating in excess of 40 percent.  
In this case, none of the evidence of record reflects that 
the veteran has had an incapacitating episode due to his 
lumbar disability that required bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  Consequently, rating 
upon the basis of incapacitating episodes is not appropriate.

In terms of orthopedic manifestations, limitation of motion 
of the lumbar spine is rated under Diagnostic Code 5292.  The 
veteran's lumbar range of motion results are clearly 
indicative of severe limitation of motion of the lumbar 
spine.  Under Diagnostic Code 5292, this warrants the already 
assigned 40 percent disability evaluation.  As discussed 
above, based on the medical evidence of record during the 
limited periods the veteran was not already assigned a 
temporary total rating, the Board has determined that there 
are no objective compensable neurologic manifestations 
associated with the veteran's lumbar spine disability.  

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the revised criteria, these findings 
continue to support no more than a 40 percent evaluation for 
orthopedic symptoms, as there is no evidence that the veteran 
suffers from unfavorable ankylosis of the entire 
thoracolumbar spine.  The Board also finds that while 
evidence of record noted subjective complaints of pain 
radiating to the veteran's legs and objective findings of 
decreased muscle strength, there are no objective compensable 
neurologic manifestations associated with the veteran's 
service-connected lumbar spine disability documented in the 
competent medical evidence of record during this time period.  
Therefore, a rating in excess of 40 percent is not warranted 
under the current rating criteria in effect since September 
26, 2003.  

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  During the 
January 2007 VA examination, the veteran reported that he has 
been on bed rest for seven days out of every month with a 
total of 84 days in the last 12 months. However, competent 
medical evidence does not show that the veteran suffers from 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months to warrant the assignment of a 60 percent rating.  
Objective medical findings do not reflect that the veteran 
has had an incapacitating episode due to his lumbar 
disability that required bed rest prescribed by a physician 
and treatment by a physician.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
during this time period reflects that the currently assigned 
40 percent rating properly compensates the veteran for the 
extent of functional loss resulting from any such symptoms.  
The veteran has indicated that he has trouble with some of 
the activities of daily living and suffers from severe 
functional limitation due to his service-connected lumbar 
spine disability.  The January 2007 VA examiner indicated 
that the veteran exhibited weakness and lack of endurance 
during repetitive motion.  The examiner also did not detail 
any findings of fatigue or incoordination during DeLuca 
testing.  The Board notes that these findings have already 
been taken into consideration in the assignment of the 
current 40 percent rating.

The Board acknowledges the veteran and his representative's 
contentions that his service-connected lumbar spine 
disability is more severely disabling during this time 
period.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, status post 
lumbar fusion with intact hardware, for the time period from 
September 13, 2001 to the present.  Therefore, entitlement to 
an increased rating for veteran's service-connected lumbar 
spine disability during this time period is not warranted.  
The Board has considered staged ratings under Fenderson v. 
West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during this time 
period.  Evidence of record indicates that the veteran's back 
disability has limited his ability to perform requirements of 
a prior job as a Greyhound bus driver.  The veteran has also 
complained that he was unable to return to another job in 
coaching due to his service-connected lumbar spine 
disability.  However, objective medical findings do not show 
that it has resulted in marked interference with employment 
beyond that which is contemplated under the schedular 
criteria.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, status post 
lumbar fusion with intact hardware, for the time period from 
September 13, 2001 to the present is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


